Name: 2001/651/EC: Commission Decision of 21 August 2001 establishing the typical process standard deviation of the fat content of butter imported from New Zealand under Article 5 of Commission Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products and repealing Decision 2000/432/EC (notified under document number C(2001) 2175)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  Asia and Oceania;  tariff policy;  processed agricultural produce;  trade
 Date Published: 2001-08-25

 Avis juridique important|32001D06512001/651/EC: Commission Decision of 21 August 2001 establishing the typical process standard deviation of the fat content of butter imported from New Zealand under Article 5 of Commission Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products and repealing Decision 2000/432/EC (notified under document number C(2001) 2175) Official Journal L 229 , 25/08/2001 P. 0024 - 0025Commission Decisionof 21 August 2001establishing the typical process standard deviation of the fat content of butter imported from New Zealand under Article 5 of Commission Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products and repealing Decision 2000/432/EC(notified under document number C(2001) 2175)(2001/651/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2),Having regard to Commission Regulation (EC) No 1374/98 of 29 June 1998 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products(3), as last amended by Regulation (EC) No 594/2001(4), and in particular Article 9(9) thereof,Whereas:(1) Annex XI to Regulation (EC) No 1374/98 lays down a procedure for the verification of the fat content of New Zealand butter presented for release into free circulation in the Community under the current access quota specified under order No 35 of Annex I to that Regulation. This procedure is based on statistical principles. An essential element of this procedure is the use of a typical process standard deviation of the fat content of butter made according to a defined specification in a specified production plant and known in advance by the control authorities in Member States where the declaration for release into free circulation in the Community is presented.(2) The New Zealand Ministry of Agriculture and Forestry's Food Assurance Authority (MAF Food) by letter dated 1 June 2000 notified the Commission of the typical process standard deviation for each product purchasing specification in six production plants in accordance with Article 28(1)(e) of Regulation (EC) No 1374/98. On the basis of Article 9(9) of the same Regulation, the typical process standard deviation was approved by Commission Decision 2000/432/EC(5).(3) By letter dated 29 September 2000, the New Zealand Ministry of Agriculture and Forestry's Food Assurance Authority (MAF Food) notified the Commission of a revised typical process standard deviation for each product purchasing specification in five production plants in accordance with Article 28(1)(e) of Regulation (EC) No 1374/98. The calculation procedure used for establishing the typical process standard deviation for each product purchasing specification has been revised, because an essential element of this standard deviation was not taken into consideration. Furthermore, one of the six mentioned production plants is no longer producing butter under the current access quota. The revised figures were the object of verification and subsequent discussions with the New Zealand authorities which finally resulted in confirmation by the New Zealand authorities in a letter dated 20 July 2001, of the figures previously notified.(4) As required by Article 9(9) of Regulation (EC) No 1374/98, the notified revised typical process standard deviations should be approved and communicated to Member States, and their date of entry into force should be fixed at 22 August 2001. At the same time, for reasons of clarity, Decision 2000/432/EC should be repealed,HAS ADOPTED THIS DECISION:Article 1The typical process standard deviations notified to the Commission by MAF Food, New Zealand by letter of 29 September 2000 and listed in the Annex to this Decision are approved. They shall apply to imports of butter in respect of which IMA 1 certificates are issued as of 22 August 2001.Article 2Decision 2000/432/EC is repealed.It shall continue to apply to imports of butter in respect of which IMA 1 certificates were issued before 22 August 2001.Article 3This Decision is addressed to the Member States.Done at Brussels, 21 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 185, 30.6.1998, p. 21.(4) OJ L 88, 20.3.2001, p. 7.(5) OJ L 170, 11.7.2000, p. 16.ANNEXTypical process standard deviations of the fat content of butter manufactured in New Zealand and intended for release into free circulation in the European Community under the current access quota provided for under order No 35 of Annex I to Regulation (EC) No 1374/98>TABLE>